Title: To Thomas Jefferson from James Monroe, 17 January 1791
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. Jany. 17. 1791.

I wrote you soon after my arrival here relative to the wishes and pretentions of a Mr. Mortimer, son of Dr. M. of Fredbg., to an appointment in your office. As I understood mine was accompanied with letters from Mr. Fitzhugh and Mr. Page I suppos’d an answer would have been communicated to these gentlemen. Latterly I have received several applications on that subject from the Doctor and his friends. I have therefore to request that you will enable me give him satisfactory information on that point. I have just received a letter from Colo. Bell who informs that Mr. and Mrs. Randolph are well. Sincerely I am your friend & servt.

Jas. Monroe

